 USDC IN/ND case 3:20-cv-00815-JD-MGG document 7 filed 04/21/21 page 1 of 8


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

 BORISLAV CUCKOVIC,

                Plaintiff,

                       v.                           CAUSE NO. 3:20-CV-815-JD-MGG

 RANDOLPH, et al.,

                Defendants.

                                  OPINION AND ORDER

       Borislav Cuckovic, a prisoner without a lawyer, filed a complaint alleging that he

received untimely and inadequate dental care at Westville Correctional Facility. A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review

the complaint and dismiss it if the action is frivolous or malicious, fails to state a claim,

or seeks monetary relief against a defendant who is immune from such relief.

       Cuckovic alleges as follows: On August 15, 2019, he developed a painful

toothache. He filled out a medical request, and Ms. Coros, the dental assistant, added

his name to a waiting list to be seen. On September 13, 2019, he developed pain in

another tooth. He filed another request, and Coros responded that he was “already on

the [] list.” ECF 1, ¶ 22-25.
 USDC IN/ND case 3:20-cv-00815-JD-MGG document 7 filed 04/21/21 page 2 of 8


        On November 3, 2019, he filed a third medical request, indicating that his

condition was getting worse: “I’ve had an infection in my tooth for some time now . . .

every night I can’t breathe out of my nostrils. I would like to make sure it’s not any

dental issue causing that.” ECF 1-2 at 3. On February 16, 2020, he filed a fourth: “As the

days pass I’m in more pain. . . . I can’t wait anymore, I’m in pain, been in pain, please

see me, it’s urgent.” Id. at 4.

        On February 20, 2020, he was seen in a sick call, although not by a dentist. Id. The

examining nurse, Ms. Craft, would not give him over-the-counter pain relief and did

not diagnose or assess his tooth pain. ECF 1, ¶ 29. On March 30, 2020, he made another

medical request for his dental problems, and Coros again responded “you are already

on the list.” ECF 1-2 at 5. It is not clear when Cuckovic was finally seen by a dentist 1,

but he alleges that because of the delay, he suffered an abscessed tooth that is no longer

restorable. ECF 1, ¶ 45.

                                          I. COUNT ONE

        Cuckovic pleads three counts. In Count One, he alleges that Wexford of Indiana,

LLC, maintained a practice of providing inadequate dental care. A private company

performing a state function can be held liable to the same extent as a municipal entity

under Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658 (1978). Rice v. Corr.

Med. Servs., 675 F.3d 650, 675 (7th Cir. 2012). Corporate liability exists “when execution




       1 In a prison grievance filed on March 18, 2020, Cuckovic said he “got seen by dental a few

months ago.” ECF 1-2 at 9. It is not clear whether that visit related to the problems he developed in
August and September 2019. The prison’s responses to his requests and grievances generally indicate that
he was not seen by a dentist for those issues until April 2020 at the earliest. See ECF 1-2.


                                                   2
 USDC IN/ND case 3:20-cv-00815-JD-MGG document 7 filed 04/21/21 page 3 of 8


of a [corporation’s] policy or custom . . . inflicts the injury.” Calhoun v. Ramsey, 408 F.3d

375, 379 (7th Cir. 2005).

        Cuckovic claims he waited so long to be seen by a dentist because of Wexford’s

“scheduling and staffing deficiencies.” Specifically, he alleges Wexford employed too

few dentists at the clinic, and only one person to review dental requests. However, his

complaint does not raise a reasonable inference that this was why he was not seen

sooner. Since Coros did respond to his requests, it is not clear how more staff reviewing

the requests would have gotten him a quicker appointment. His complaint does not

indicate that no dentist was available at the clinic; rather, his allegations suggest that he

waited so long because the dental staff declined to prioritize his urgent complaints.

        Cuckovic also seeks to proceed against Warden John Galipeau, and Randolph,

the IDOC’s grievance specialist. However, the complaint does not support an inference

that they were personally involved with his dental care. 2 Mitchell v. Kallas, 895 F.3d 492,

498 (7th Cir. 2018) (“[T]o be liable under section 1983, [a defendant] must be personally

responsible for the alleged deprivation of the plaintiff’s constitutional rights.”).

                                           II. COUNT TWO

        In Count Two, Cuckovic seeks to proceed against six defendants he alleges were

responsible for enforcing policies that led to his untimely dental care: Galipeau, Mr.

Cornett, John Harvil, G. Lewis, Dave Leonard, and Dorthy Livers.




         2 Cuckovic alleges that around the time of his February 20, 2020 sick call, Galipeau, among others,

“intentionally fail[ed] to coordinate” transportation to the Westville dental clinic. ECF 1, ¶ 30. However,
nothing in the complaint supports an inference that a lack of transportation was the reason Cuckovic did
not see the dentist.


                                                     3
 USDC IN/ND case 3:20-cv-00815-JD-MGG document 7 filed 04/21/21 page 4 of 8


       Livers, Harvil, and Leonard are alleged to be responsible because they denied his

prison grievances. See ECF 1, ¶ 31-34. However, an allegation that prison grievances

were not properly considered does not state an independent claim. Owens v. Hinsley,

635 F.3d 950, 953 (7th Cir. 2011) (“Prison grievance procedures are not mandated by the

First Amendment and do not by their very existence create interests protected by the

Due Process Clause, and so the alleged mishandling of [a prisoner’s] grievances by

persons who otherwise did not cause or participate in the underlying conduct states no

claim.”).

       The other defendants were not sufficiently involved with Cuckovic’s care to be

proper defendants. Lewis is alleged to be responsible for coordinating inmate

transportation to medical appointments, but there is no allegation that he specifically

denied Cuckovic transportation, or that this was why he did not see the dentist. Cornett

was allegedly “assigned to enforce IDOC’s [health care directives],” but there is no

indication he was involved in Cuckovic’s care. Galipeau is the warden at Westville, but

there is no allegation he was directly involved with Cuckovic. Cuckovic’s allegations

that these people were generally aware of delays in medical care, and were informed

about his efforts to see a dentist, do not make them proper defendants:

       Bureaucracies divide tasks; no prisoner is entitled to insist that one
       employee do another’s job. . . . [The] view that everyone who knows about
       a prisoner’s problem must pay damages implies that [a prisoner] could
       write letters to the Governor [. . .] and 999 other public officials, demand
       that every one of those 1,000 officials drop everything he or she is doing in
       order to investigate a single prisoner’s claims, and then collect damages
       from all 1,000 recipients . . . That can’t be right.

Burks v. Raemisch, 555 F.3d 592, 593 (7th Cir. 2009).


                                              4
 USDC IN/ND case 3:20-cv-00815-JD-MGG document 7 filed 04/21/21 page 5 of 8


                                        III. COUNT THREE

        In Count Three, Cuckovic seeks to proceed against six medical professionals for

denying him medical care. A medical professional can be held liable for deliberate

indifference to an inmate’s medical needs if their decision represents “such a substantial

departure from accepted professional judgment, practice, or standards, as to

demonstrate that the person responsible actually did not base the decision on such a

judgment.” Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir. 2008). However,

        medical professionals are not required to provide proper medical
        treatment to prisoners, but rather they must provide medical treatment
        that reflects professional judgment, practice, or standards. There is not one
        proper way to practice medicine in a prison, but rather a range of
        acceptable courses based on prevailing standards in the field. The
        Constitution is not a medical code that mandates specific medical
        treatment.

Id. (quotation marks, citations, parenthesis, and brackets omitted). “[A] disagreement

with medical professionals . . . does not state a cognizable Eighth Amendment claim.”

Ciarpaglini v. Saini, 352 F.3d 328, 331 (7th Cir. 2003). Courts “defer to medical

professionals’ treatment decisions unless there is evidence that no minimally competent

professional would have so responded under those circumstances.” Walker v. Wexford

Health Sources, Inc., 940 F.3d 954, 965 (7th Cir. 2019) (quotation marks and citation

omitted).

        The complaint states an Eighth Amendment claim against Coros, the nurse 3 who

addressed several of his medical requests. Although Cuckovic’s initial requests did not



        3Although Coros herself never treated Cuckovic, the court analyzes the claim against Coros
using the standard for medical professionals, not laypersons, because Cuckovic alleges she was a “dental


                                                   5
 USDC IN/ND case 3:20-cv-00815-JD-MGG document 7 filed 04/21/21 page 6 of 8


indicate a need for urgent attention, his February 16 request (his fourth) clearly did: “As

the days pass I’m in more pain. . . . I can’t wait anymore, I’m in pain, been in pain,

please see me, it’s urgent.” ECF 1-1 at 4. Cuckovic then filed another request indicating

that the February 20 sick call had not addressed his dental pain; Coros responded to this

by telling him he was “already on the list.” Id. at 5. The complaint plausibly alleges that

Coros’s responses to his complaints of severe pain were not consistent with those of a

“minimally competent professional.”

        He has also stated a claim against Craft, the nurse who saw him at the February

20 sick call. His complaint supports a plausible inference that the sick call was a

response to his February 16 complaint of urgent pain, and that Craft was aware of that

pain, whether through the written complaint itself or her interaction with Cuckovic. On

these facts, Craft’s alleged refusal to provide pain relief or assess his dental pain was

not consistent with the judgment of a competent professional.

        However, Cuckovic has not stated a claim against any other medical

professional. He alleges that Dr. Pearcy, a dentist at Westville, offered him inadequate

medical care by “failing to treat [him] promptly,” but there is no allegation that Dr.

Pearcy treated Cuckovic or was aware of the content of Cuckovic’s medical requests.

Cuckovic also sues Mr. Francis, Ms. Allen, and Mr. Perdue, nurses who allegedly made

medication rounds at the prison. He alleges they “failed to adequately monitor” his

condition during their rounds, and told him they did not handle dental complaints.



assistant . . . assigned to provide me dental care” in part by responding to his medical requests. ECF 1, ¶
14, 28.


                                                     6
 USDC IN/ND case 3:20-cv-00815-JD-MGG document 7 filed 04/21/21 page 7 of 8


However, there is no allegation that they had reason to monitor or examine Cuckovic,

or that they withheld medication prescribed for him. The fact that they were making

medication rounds does not mean that they departed from professional standards by

not offering him medication.

       For these reasons, the court:

       (1) GRANTS Borislav Cuckovic leave to proceed against Ms. Coros in her

individual capacity, for compensatory and punitive damages for failing to provide him

constitutionally adequate dental care between August 15, 2019, and April 15, 2020;

       (2) GRANTS Borislav Cuckovic leave to proceed against Ms. Craft in her

individual capacity, for compensatory and punitive damages for failing to provide him

constitutionally adequate care during the February 20, 2020, sick call;

       (3) DISMISSES all other claims;

       (4) DISMISSES Randolph, John Galipeau, Dave Leonard, Cornett, John Harvil, G.

Lewis, Wexford of Indiana LLC, Jeff Pearcy, Dorthy Livers, Perdue, Allen, and Francis;

       (5) DIRECTS the clerk to request waiver of service from (and if necessary, the

United States Marshals Service to serve process on) Ms. Coros and Ms. Craft at Wexford

of Indiana, LLC with a copy of this order and the complaint (ECF 1), pursuant to 28

U.S.C. § 1915(d);

       (6) ORDERS Wexford of Indiana, LLC to provide the United States Marshals

Service with the full name, date of birth, social security number, last employment date,

work location, and last known home address of any defendant who does not waive

service if it has such information;


                                            7
 USDC IN/ND case 3:20-cv-00815-JD-MGG document 7 filed 04/21/21 page 8 of 8


       (7) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Ms. Coros and Ms. Craft to

respond, as provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-

1(b), only to the claims for which Borislav Cuckovic has been granted leave to proceed

in this screening order.

       SO ORDERED on April 21, 2021

                                               /s/JON E. DEGUILIO
                                               CHIEF JUDGE
                                               UNITED STATES DISTRICT COURT




                                           8
